NUMBER 13-12-00770-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JAMES FRAZIER,                                                           Appellant,

v.

DALE WILLIAMS D/B/A QUALITY
AIR HEATING AND AIR CONDITIONING,                                         Appellee.


                  On appeal from the 135th District Court
                       of Jackson County, Texas.


                        MEMORANDUM OPINION
              Before Justices Benavides, Perkes, and Longoria
                     Memorandum Opinion Per Curiam

      Appellee, Dale Williams d/b/a Quality Air Heating and Air Conditioning (“Quality

Air”), has filed an unopposed motion for partial dismissal. According to this motion,

Quality Air has reached a settlement with GNRC Realty, LLC and, accordingly, asks that
its cross-action against appellant James Frazier be dismissed as this issue has become

moot. Frazier has an existing issue on appeal against GNRC Realty, LLC from the

judgment below. Quality Air asserts that Frazier’s existing issue will not be affected by

the requested dismissal of Quality Air’s cross-action, and that Frazier’s appeal should

remain pending before the Court.

       Texas Rule of Appellate Procedure 42.1 allows this Court to dismiss an appeal

unless disposition would prevent a party from seeking relief to which it would otherwise

be entitled. See TEX. R. APP. P. 42.1(a)(1). In addition, Rule 42.1 expressly allows for

a severance on appeal to dispose of a severable portion of the proceeding if a severance

will not prejudice the remaining parties. See id. 42.1(b).

       The Court, having considered the documents on file and Quality Air’s partial motion

to dismiss, is of the opinion that the motion should be granted. See id. 42.1(a). Frazier’s

issue on appeal is ordered SEVERED and will be docketed in this Court under cause

number 13-14-00447-CV, and will proceed in due course.

       Quality Air’s motion for partial dismissal is hereby GRANTED. Each party will

bear its own appellate costs and attorney’s fees. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                       PER CURIAM

Delivered and filed the
21st day of August, 2014.